UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 3, 2015 WOLVERINE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 001-35034 27-3939016 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 5710 Eastman Avenue, Midland, Michigan (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (989) 631-4280 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A is being filed as an amendment (“Amendment No. 1”) to the current report on Form 8-K filed by Wolverine Bancorp, Inc. with the Securities and Exchange Commission on March 3, 2015 (the “Original Filing”).The sole purpose of filing this Amendment No. 1 is to correct an inadvertent reference in the Original Filing to a “dividend” rather than to a “stock repurchase plan.” Item 8.01Other Events On March 3, 2015, the Board of Directors of Wolverine Bancorp, Inc. (the “Company”) authorized an increase in the number of shares that may be repurchased pursuant to the Company’s current stock repurchase plan. Under the expanded repurchase plan, the Company is authorized to repurchase up to an additional 5% of its issued and outstanding shares, or up to approximately 110,664 shares. A copy of the press release dated March 3, 2015 giving details associated with the stock repurchase plan is attached as Exhibit 99 to this report. Item 9.01Financial Statements and Exhibits (a) Financial statements of businesses acquired.None. (b) Pro forma financial information.None. (c) Shell company transactions: None. (d) Exhibits. 99 Press release dated March 3, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. WOLVERINE BANCORP, INC. DATE: March 4, 2015 By: /s/ Rick Rosinski Rick Rosinski Chief Operating Officer
